t c summary opinion united_states tax_court juan a ramirez and rebecca ybarra-ramirez petitioners v commissioner of internal revenue respondent docket no 9335-11s filed date juan a ramirez and rebecca ybarra-ramirez pro sese harry j negro for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether dollar_figure in fees juan ramirez received in from univision radio broadcasting texas l p univision for off-air appearances and promotional services performed on behalf of sponsors referred to by the parties as talent and remote fees were earned by him as an independent_contractor or as an employee of univision and whether expenses associated with the talent and remote fees paid to mr ramirez are deductible as business_expenses on schedule c profit or loss from business of petitioners’ joint form_1040 u s individual_income_tax_return or as in the notice_of_deficiency respondent determined that petitioners were not entitled to dollar_figure in charitable_contribution deductions petitioners did not dispute this adjustment in their petition or at trial we therefore deem that adjustment conceded see rule b respondent made several errors in the notice_of_deficiency the totality of which benefited petitioners respondent does not wish to increase petitioners’ taxable_income for to reflect the resulting benefit to petitioners as a consequence of these errors unreimbursed employee business_expenses on schedule a itemized_deductions of form_1040 to the extent that the amount of the expenses exceed sec_2 of petitioners’ adjusted_gross_income background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at all relevant times petitioners resided in texas rebecca ybarra- ramirez is a party to this case by virtue of her having signed the joint income_tax return during mr ramirez was employed by univision as an on-air personality and program director for radio station kxtn in san antonio texas pursuant to his employment agreement with univision mr ramirez agreed to host a five-hour-a-day six-days-a-week radio program work as an announcer at the radio station attend staff meetings promote the station by meeting with persons in the entertainment advertising and related fields and make off-air appearances promoting kxtn for these services mr ramirez received a base salary plus a bonus and univision stock_options pursuant to his employment agreement mr ramirez agreed to render services subject_to univision’s supervision direction and control he further agreed to conform to univision’s standards of professional conduct and to comply with univision’s instructions directions requests and policies relating to on-air professionalism and artistic taste and judgment moreover pursuant to the employment agreement univision had the unqualified right to change edit and otherwise alter the content or the personnel involved in the production of mr ramirez’s program in kxtn was struggling financially and univision was considering shutting its kxtn’s doors as kxtn’s program director mr ramirez took it upon himself to find additional radio sponsors initially he joined the station’s salespeople in meetings with potential advertisers but he soon developed his own base of sponsors mr ramirez established a direct personal relationship with his sponsors working hand-in-hand with them from the start of the advertising campaign to its end they had no written contracts just handshake agreements mr ramirez set the amount to be paid to him for his promotional services without input from univision or kxtn the amounts he received for these services varied from year to year depending on how hard he hit the bricks ie the amount of effort mr ramirez exerted in working with his sponsors mr ramirez assisted the sponsors in developing their respective advertising campaigns including the drafting of their copy points which outlined those elements of the advertising campaign that the sponsors desired to highlight he promoted their products and or services both during on-air broadcasts and on off- air appearances at sites designated by the sponsors mr ramirez’s promotional work for his sponsors was not governed by his employment agreement with univision neither univision nor kxtn had direct input in the contents of the script indeed univision’s and kxtn’s only involvement was to ensure that the script did not contain fraudulent material and mr ramirez did not use language that would jeopardize the radio station’s broadcasting license the fees mr ramirez charged his sponsors for promotional services corresponded to his popularity and his show’s ratings mr ramirez was careful to state his station’s call letters and use his radio name of jonny ramirez whenever he promoted his sponsors’ products services in reality the sponsors were paying for mr ramirez’s radio persona as much as his promotional ideas the charges for mr ramirez’s promotional services were included as a line item in univision’s monthly invoice to the sponsors the sponsors paid univision for mr ramirez’s promotional services univision then included the talent and remote fees so collected for mr ramirez’s services in his paycheck hence univision was used as a conduit for payment of mr ramirez’s promotional services to the sponsors on each earnings statement mr ramirez’s compensation was bifurcated--his salary was categorized as regular and payment for his promotional services was categorized as talent remote univision withheld federal_income_tax as well as payroll_taxes ie social_security_tax and medicare_tax with respect to each of these two categories univision timely issued a form_w-2 wage and tax statement to mr ramirez for univision reported mr ramirez’s total compensation ie both his regular pay reflecting his wages and the payment for the talent and remote fees in box wages tips other comp even though fees for mr ramirez’s promotional services were outside the scope of his employment agreement in explaining this apparent discrepancy univision radio san antonio’s general manager dan wilson stated in a letter attached to petitioners’ income_tax return included in juan ramirez w-2 income are amounts paid in previous years sponsors paid promotional fees directly to radio personalities some radio personalities failed to report these payments on their income_tax returns and the internal_revenue_service in some instances challenged deductions claimed by the sponsors for fees paid to the radio personalities thus inclusion of mr ramirez’s fee in univision’s invoice and payment for mr ramirez’s services to univision was to a large extent for tax reasons to juan ramirez through the radio station for talent services provided to clients and advertisers petitioners timely filed their federal_income_tax return the return reported all of mr ramirez’s income including the talent and remote fees as wages on line of form_1040 the return also included a schedule c on which petitioners claimed deductions for dollar_figure in expenses related to mr ramirez’s promotional work for his sponsors the schedule c did not report his dollar_figure in talent and remote fees the schedule c included a statement written in part v other expenses which stated note w-2 gross includes freelance talent income of dollar_figure see letter from emplyer sic attached and included a copy of mr wilson’s letter petitioners’ accountant kenneth davis a certified_public_accountant whose client base included other radio personalities testified as to why he prepared petitioners’ tax_return in this manner t he only other way i could have done it would be to show a schedule and then back out from the wages a -- the and put it on schedule c with a note that this represents freelance talent fees included in the w-2 at that point it would create a problem because i’d get a cp2000 notice that information on the tax_return did not agree with what was reported by the payers believing that reporting petitioners’ income in this way could lead to problems with the internal_revenue_service mr davis requested univision to report the talent and remote fees on form-1099-misc miscellaneous income instead of on form_w-2 but univision refused to do so because according to mr davis that’s the way the irs wants it discussion the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving that those determinations are erroneous rule a 290_us_111 petitioners assert that although mr ramirez was an employee of univision with respect to his radio personality duties as described in his employment agreement he was an independent_contractor with respect to the promotional services he provided to his sponsors consequently the business_expenses related to those services were deductible on schedule c on the other hand respondent asserts that mr ramirez was a common_law_employee of univision with respect to all of his earnings consequently the talent and remote fees are employee wages and the expenses associated with those earnings are not deductible on schedule c respondent does not contest the accuracy as to the amounts reported by petitioners for mr ramirez’s work expenses but maintains that those expenses are deductible as miscellaneous_itemized_deductions on schedule a to the extent that the expenses exceed of petitioners’ adjusted_gross_income see sec_62 sec_67 whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply sec_3121 503_us_318 weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir factors relevant in determining the existence of an employment relationship include the degree of control exercised by the principal over the details of the work which party invests in the facilities used by the worker the opportunity of the worker for profit or loss whether the principal can discharge the individual whether the work is an integral part of the principal’s regular business the permanency of the relationship the relationship the parties believe they were creating and the provision of employee_benefits nlrb v united ins co 390_us_254 117_tc_263 weber v commissioner t c pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under common_law rules all of the facts and circumstances are considered and no one factor dictates the outcome ewens miller inc v commissioner t c pincite petitioners and respondent agree that mr ramirez is an employee of univision for purposes of his radio program and the ancillary duties he performed pursuant to the terms of his employment agreement but the fact that an individual is an employee in one capacity does not foreclose the possibility that the individual may independently contract with the employer in another capacity reece v commissioner tcmemo_1992_335 the services mr ramirez rendered in promoting the products and or services of his sponsors are not among the duties envisaged in the employment agreement we therefore must determine whether in promoting his sponsors’ products services mr ramirez was acting as an employee of univision i degree of control although not the exclusive inquiry the degree of control exercised by the principal over the worker is the crucial test in determining the nature of a working relationship see 538_us_440 104_tc_140 in an employer-employee relationship the principal must have the right to control not only the result of the employee’s work but also the means and method used to accomplish that result 63_tc_621 potter v commissioner tcmemo_1994_356 to have the requisite control the principal need only possess the right to control the details of the person’s work the principal need not actually exercise that control 69_tc_1055 moreover if the nature of the job mandates a more independent approach such as professional services a lesser degree of control exercised by the principal may still lead to a finding of an employer-employee relationship see bilenas v commissioner tcmemo_1983_ the record does not demonstrate that univision possessed the requisite degree of control to establish that mr ramirez was acting in his capacity as an employee with respect to promoting his sponsors’ products services reece v commissioner tcmemo_1992_335 and robinson v commissioner tcmemo_2011_99 aff’d 487_fedappx_751 3d cir provide useful guidance in deciding this matter in reece the taxpayer was employed by a university as a full- time professor but in addition to his professorial duties he provided corporate seminar services to multiple clients in his spare time some of the seminars he designed and led were taught through the university’s executive education program in classrooms provided by the university these seminars were short and not offered for college credit the taxpayer wrote his own course materials and syllabi even though those materials were published by the school and were not permitted to be sold separately we held that the taxpayer’s position as a professor was undoubtedly that of an employee despite the degree of independence inherent in that position but we further held that for purposes of his seminars the taxpayer was an independent_contractor in robinson the taxpayer was a vocational instructor at temple university his courses were not part of the university’s regular curriculum they were part of a program offered to nonstudents temple university provided the taxpayer with classroom space and governed his class enrollment the taxpayer bore no risk of loss and had no possibility of earning a profit other than his agreed compensation although temple university controlled the curricula and set the deadline for the taxpayer’s finished product the taxpayer wrote and updated his course materials without oversight by the school laying heavy emphasis on the fact that the taxpayer prepared his own course materials we held that temple university did not exercise sufficient control_over the taxpayer to treat him as an employee like college professors radio personalities such as mr ramirez are provided with substantial independence and mr ramirez was given wide latitude in programming his show he also as part of his duties under his employment agreement broadcasted commercials for the radio station but like the taxpayer in reece mr ramirez acted outside the scope of his employment with univision with respect to his promotional services in reece the university did not require the taxpayer to conduct seminars although it did support him in that it paid him to conduct the seminars on campus and provided the facilities similarly univision did not require mr ramirez to find sponsors as part of his duties as a radio personality under his employment agreement rather he took this duty upon himself when the radio station faced possible closure mr ramirez developed his relationships with the sponsors helped create the marketing campaign copy points and scripts and set his own fees for promotional services without supervision or input from univision admittedly univision exercised some control_over mr ramirez to ensure that the scripts he read during his radio show did not violate governmental requirements ie rules against fraud and broadcast decency standards and the radio station had the right to reject broadcasting on-air commercials from mr ramirez’s sponsors but the radio station retained approval control_over all broadcasted commercials including those that were pre-recorded in both reece and robinson the universities’ right of final approval over all course materials did not in and of itself establish an employer-employee relationship we are mindful that mr ramirez’s promotional value to his sponsors was inextricably linked to his broadcast ratings he was valuable to them only as long as he was a popular radio personality and to maintain that status mr ramirez had to act in a manner which met with the approval of univision and kxtn but comporting oneself in a manner that does not cause the termination of one’s employment does not by itself rise to the requisite level of control contemplated by the law this factor weighs in favor of classifying mr ramirez as an independent_contractor ii provision of facilities used univision provided the facilities from which mr ramirez broadcasted his program and his sponsors’ commercials however mr ramirez worked with his sponsors and made paid off-air appearances at their facilities or sites designated by them we judge this factor to be neutral iii opportunity for profit or loss the opportunity for profit or loss indicates one’s independent_contractor status blodgett v commissioner tcmemo_2012_298 mr ramirez offered his services to advertisers desiring him to be a spokesperson for their products or services mr ramirez’s promotional fees were paid_by those advertisers and as he testified his income depended on how hard he hit the bricks moreover the amount mr ramirez earned was dependent on the satisfaction of his sponsors mr wilson’s letter makes clear that univision was merely a conduit through which mr ramirez was paid for his appearances and promotional services this factor weighs in favor of classifying mr ramirez as an independent_contractor iv right to discharge the worker because mr ramirez was an employee of univision it had the right to discharge him however with respect to the promotional sponsors only his sponsors had the right to terminate their promotional relationship this factor weighs in favor of classifying mr ramirez as an independent_contractor v integral part of the business selling and broadcasting advertising is the manner by which a radio station earns a profit it is an integral part ie the so-called mother’s milk of the station’s business but mr ramirez was not employed by univision to sell on-air advertising rather he was employed to create on-air content ie his radio program univision hired him to be a radio personality not a salesperson other individuals were employed to create and sell commercials although it is true that mr ramirez was required to broadcast commercials payment for that aspect of his services to univision and kxtn was included in his regular pay as an employee mr ramirez’s promotional services to his sponsors as their spokesperson was separate from the services he rendered to univision and kxtn this factor weighs in favor of classifying mr ramirez as an independent_contractor vi permanency of the relationship it is undisputed that during mr ramirez was an employee of univision and kxtn and as such he had a permanent relationship with them however univision did not require mr ramirez to pursue sponsors and his compensation under his employment agreement was not affected by his success in performing promotional work for his sponsors with respect to mr ramirez’s relationship with his sponsors the number of sponsors varied from year to year and was based on the time and effort mr ramirez expended this factor weighs in favor of classifying mr ramirez as an independent_contractor vii the relationship the parties believed they created we are satisfied that mr ramirez univision and the sponsors each believed the relationship created was that between mr ramirez and his sponsors mr wilson’s letter makes clear that mr ramirez was providing services to clients and advertisers ie his sponsors and that univision was simply acting as a conduit with respect to the remuneration by the sponsors to mr ramirez this factor weighs in favor of classifying mr ramirez as an independent_contractor viii the provision of employee_benefits univision provided mr ramirez with numerous employee_benefits these benefits were provided under the terms of the employment agreement and accrued to mr ramirez without regard to the number of his sponsors the sponsors paid mr ramirez a fee for his services not employee_benefits this factor weighs in favor of classifying mr ramirez as an independent_contractor ix conclusion all of the aforementioned factors either favor classifying mr ramirez as an independent_contractor or are neutral giving due consideration to the totality of the facts presented we hold that the talent and remote fees paid to mr ramirez for his appearance and promotional services were earned by him as an independent_contractor consequently the dollar_figure talent and remote fee that petitioners listed as wages on their income_tax return should be reclassified as schedule c gross_receipts respondent does not dispute the deductibility of or the amounts of the various business_expenses reported on schedule c after reclassifying the talent and remote fees of dollar_figure as schedule c gross_receipts and giving consideration to the dollar_figure in business_expenses we find that petitioners’ schedule c net business profits for properly totaled dollar_figure because of petitioners’ concession see supra note a computation under rule is required to reflect the foregoing decision will be entered under rule
